DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments to the claims and arguments filed on August 22, 2022 have been received and entered. Claims 4, 30, 32, have been amended, while claims 1-2, 5, 8-9, 11-12, 16, 18-22, 24-27 and 44 have been canceled. Claim 45 is newly added. The Van Dijk’s declaration filed on August 22, 2022 have been received and considered. The declaration will be discussed in detail below as it applies to the rejection.
 
Priority
It is noted that instant application is a continuation of application no. 14137902, filed on 12/20/2013, now US Patent no 9434782, which is continuation of US application no 13/740,727 filed on 01/14/2013, which is a Divisional of 13/310,431, dated 12/02/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010 is a CIP of PCT/GB2011/050019 01/07/2011 and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009 that claims benefit from foreign application nos. 0911846.4  and 0913102 filed on  07/08/2009  and 07/28/2009 respectively in United Kingdom.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 45 are pending and under consideration. 

Allowable Subject Matter
The following claim 32 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 32 presented to applicant for consideration: 
32. A method for producing (a) an antibody specific for a selected antigen, or antigen binding fragment thereof, said antibody comprising an immunoglobulin heavy (IgH) chain comprising a human immunoglobulin heavy chain variable region, and/or (b) a nucleic acid encoding said human immunoglobulin heavy chain variable region, the method comprising:
(I) providing transgenic mouse immunized with an antigen to produce antibody specific for said antigen; wherein said transgenic mouse whose genome comprising  
(a) a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenous CH gene segment;
wherein said homozygous chimeric IgH locus comprises in 5 to 3' transcriptional orientation: 
unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising a plurality of human IgH V gene segments, a plurality of human D gene segments and a plurality of human JH gene segments comprising a 3' -most human JH gene segment,
a chimeric J/C intron comprising human JC intronic DNA and mouse JC intronic DNA, (iii) said enhancer, and (iv) said C region, wherein said human 3 '-most JH gene segment is less than 2 kb upstream of said mouse JC intronic DNA, wherein said mouse JC intronic DNA is upstream of with mouse Emu, wherein said mouse JC intronic DNA and said enhancer are comprised by a truncated mouse JC intron, and wherein said antigen-immunized transgenic mouse comprises rearranged human VH, D and JH gene segments and produces a plurality of antibodies specific for said antigen comprising a plurality of chimeric Ig heavy chains comprising human heavy chain variable regions; and 
all or part of a mouse IgH variable region, wherein said all or part of a mouse IgH variable region is nonfunctional to produce mouse Ig heavy chain polypeptide;
 and wherein said mouse is capable of breeding with another said transgenic mouse to produce subsequent generation mice having in their germline an IgH locus comprising unrearranged human IgH variable region gene segments positioned upstream of an IgH constant C region comprising an endogenous CH gene segment;
(II) isolating: from said mouse an antibody or antigen binding fragment thereof specific for said antigen, and/or from said mouse nucleic acid encoding a human immunoglobulin heavy chain variable region of an antibody or antibody fragment thereof specific for said antigen, and/or from a cell nucleic acid encoding a human heavy chain variable region of an antibody or antigen binding fragment thereof specific for said antigen, wherein said nucleic acid isolated from a cell originates from a cell of said mouse or from a tissue of said mouse.

Maintained-Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the recitation of limitation “..providing an antigen-contacted mouse  to produce antibody” (claim 32) and transgenic mouse contacted with said selected antigen (claim 30) are considered new matter. Upon further review of the instant specification, examiner could only find support for transgenic mouse immunized with an antigen (see para. 24, 25, 242-243, 342, 389-390, fig. 51-54 of the published application).  There is no explicit or implicit support for the broader term of contacting transgenic mouse. In absence of any specific definition for term contacting in the instant specification, the term broadly encompasses the apparent touching or to be in contact of mouse with the selected antigen (www.merriam-webster.com/dictionary/contact). The instant specification only supports immunizing the mouse with an antigen.  Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of broadly contacting the transgenic mouse of the invention with any selected antigen, as claimed. In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for contacting mouse with an antigen in a methods as recited in claims 30 and 32 of the instant application.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981) teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed…If a claim is amended to include subject matter, limitation or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes, “When an amendment is filed in reply to an objection or rejection based on U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicant should therefore specifically point out the support for any amendment made to the disclosure”. Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-29, 31, 33-43 and 45  are included in the rejection because they directly or indirectly depend from the rejected base claims. This is a new matter rejection.

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-31, 3-4, 6-7, 13,  17 and 29  remain  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541),  Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985)  and Tanamachi et al (WO2007/117410)  and Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS). 
Claim interpretation: Claims are directed to a single method step comprising (i) isolating an antibody and/or nucleic acid comprising said nucleic acid encoding said human immunoglobulin heavy chain variable region from  an isolated cell, wherein the cell (i) comprises said antibody  and/or said  nucleic acid encoding said human IgH chain variable region, wherein said  nucleic acid encoding said human IgH chain variable region, is of a transgenic mouse administered with selected antigen. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby, as discussed above, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin  heavy chain locus, from which the antigen specific antibody or antigen binding fragment thereof, comprising a human IgH chain variable region is in the generically recited host cell, is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region, nor the thus-isolated nucleic acid encoding the human IgH variable region. It is emphasized that absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, thus-obtained nucleic acid and/or thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by different process.
There is no specific rearranged sequence for the IgH chain variable region claimed, therefore, to the extent, prior art cells teach the isolating the antibody and/or nucleic acid encoding human IgH from a cell comprising nucleic acid encoding human IgH chain variable region comprising at least one Vs, Ds and Js that is structurally similar to one claimed in the instant case, it is applicable to the rejection. The claim as such require one step of isolating said antibody or nucleic acid encoding human IgH from a cell, wherein the cell comprises a nucleic acid encoding IgH chain comprising human IgH chain variable region, wherein nucleic acid in the cells is obtained from a process of administering a selected antigen to a mouse. The recitation of wherein said mouse JC intronic DNA and said enhancer are comprised by a truncated mouse JC intron is interpreted as lack of single or few nucleotides of mouse JC intron that is identical to human JC intron. The instant application fails to disclose how the instantly recited functional properties are to be achieved.
Furthermore, it is noted that the wherein clauses simply state a characterization or conclusion of the human-mouse chimeric antibodies produced during normal B cell development in the mouse. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. 
With respect to claims 30, 3-4, Murphy teaches a method of producing a human antibody, comprising ... (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step ( d) and human heavy and light chain constant regions of step (e) (claim 2) wherein said IgH chain variable region is of a transgenic mouse contacted with an antigen. It is further disclosed that  said mouse comprises genome comprising human heavy chain immunoglobulin V, D, and J gene segments, wherein the human heavy chain V, D, and J gene segments  replace mouse endogenous heavy chain immunoglobulin variable region gene segments at the endogenous mouse heavy chain immunoglobulin variable region gene segment loci and the human heavy chain V, D, and J gene segments  are linked to the endogenous mouse heavy immunoglobulin constant region gene loci to form hybrid heavy chain locus, wherein the human heavy chain V, D, and J gene segments are present in the germline of the mouse, whereby the hybrid heavy chain locus rearrange during B-cell development such that the mouse produces a serum  containing a hybrid antibody comprising human heavy immunoglobulin variable regions and heavy  chain immunoglobulin constant regions in response to antigenic stimulation, wherein the heavy and light chain immunoglobulin constant regions are endogenous mouse heavy and  light chain constant regions (see claim 2 and col. 7, lines 45-57). With respect to limitation of mouse capable of breeding with another same mouse, it is noted that Murphy states that the final steps in producing the preferred mouse are “performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse (col. 24, lines 1-16). Murphy also discloses that [a]n additional benefit of integrating the human sequences into the genuine murine immunoglobulin loci is that no novel integration sites are introduced which might give rise to .. the production and maintenance of a breeding mouse colony (see page 45, lines 24-28). Lambert provide explicit protocol for maintenance of a breeding mouse colony. The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). 
 Regarding claims 4, 17, 31, Murphy et al teach a method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy of the antibody; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody (limitation of claim 17); and e) recovering the antibody. In another preferred embodiment, the cell described above is a CHO cell (see col. 7, lines 45-60) (limitation of claim 31). It is further disclosed that the method of the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see claim 2 and col. 7, lines 45-56). It is further disclosed that the transgenic mouse has a genome comprising entirely human heavy chain variable region loci operably linked to entirely endogenous mouse constant region (col. 7, lies 13-15) (limitation of claim 4). It is further noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immuno-globulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56) (limitation of claim 6-7).
It is noted that Murphy teaches that the mouse heavy chain variable region locus is replaced, in whole or in part, with a human heavy chain variable gene locus in an embryonic stem cell  (see col. 6, lines 63-65) (limitation of claim 29)..This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocigene technology (see page 74). Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). Murphy disclose that the transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions. This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is further noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immuno-globulin heavy chain intronic enhancer, Emu, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). It is further disclosed that method was employed to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74), therefore, expression of IgH heavy chain comprising endogenous mouse variable region implicitly be reduced or prevented.  It is further noted that isolation of homozygous mice and the breeding of mice are also disclosed in various embodiments (see col. 21, lines 54-60, and col. 23, line 22, to col. 24, line 9). Stevens teaches essentially the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences (see page 74, col. 2, para. 1, figure 2). 

    PNG
    media_image1.png
    349
    514
    media_image1.png
    Greyscale

Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large-scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology creates a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). 
However, Murphy differ from claimed invention by not explicitly disclosing aid homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation: (i) do not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron, and (ii) said enhancer and said C region, wherein said human 3' JH is less than 2 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A, B).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, combination of references does not teach chimeric JC intron of human DNA and truncated mouse JC intron.
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a -400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claims 13 sand 30). It is apparent that the human/mouse chimeric DNA junction of Tanamachi et al. contains a 456 bp human DNA downstream and contiguous with the 3’ end of human JH6 and the entire mouse J/C intron (see figure 1) (limitation of claim 13). Tanamachi further discloses ligating the.,. fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.,. into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1).
Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2). Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human Jh segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to use said mouse to produce antigen specific antibody or antigen binding fragment thereof and/or isolating nucleic acid encoding human IgH, with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments and Cmu regions because prior art successfully reported targeted strategy to produce transgenic mouse as reported by Murphy, while Tanamachi reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi) to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation to isolate an antibody or an antigen binding fragment and/or nucleic acid comprising said nucleic acid encoding said human immunoglobulin heavy chain variable region the transgenic mouse administered with selected antigen. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 30, 10, 15, 23, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541),  Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) and Tanamachi et al (WO2007/117410)  and Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS) as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8, art of record), Retter et al (J Immunol 2007; 179:2419-2427, IDS) and Ravetch et al (Cell, 1981, 27 583-591, IDS).
The teaching of Murphy, Stevens, Aguilera, Tanamachi have been described above and relied in same manner here. While combination of reference teach a method of using a transgenic mouse whose genome comprises homozygous  immunoglobulin heavy chain (IgH)  locus comprising unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a constant (C) region ,  wherein said transgenic IgH locus of said mouse is functional to undergo VDJ joining, wherein upon challenge of said mouse with an antigen to isolate cells comprising nucleic acid encoding human heavy chain variable region  to produce antibody or nucleic acid encoding said heavy chain variable region,  however, differ from claimed invention by not explicitly disclosing targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129 DNA. 
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). Therefore, insertion of human VDJ region at the claimed location, that is between the non-human mammal constant region and the last, 3',non-human mammal J region, would have been obvious to a skilled person. The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1, NCBI accession no AJ851868) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable gene segment respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in art of record must necessarily contain first 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim.
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Aguilera,  Tanamachi, and Adams to modify the method of using the  transgenic homozygous mouse of Murphy whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the first 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining JC intron comprising truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 30, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541),  Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) and Tanamachi et al (WO2007/117410)  and Lambert et al ((Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS)  as applied above for claim 30, and further in view of Houtzager  et al (USPGPUB 20100069614, dated 03/18/2010,filed on 06/29/2009) .
The teaching of Murphy, Stevens, Aguilera, Tanamachi and Lambert have been described above and relied in same manner here. While combination of reference teach a method of using a transgenic mouse whose genome comprises homozygous  immunoglobulin heavy chain (IgH)  locus comprising unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a constant (C) region ,  wherein said transgenic IgH locus of said mouse is functional to undergo VDJ joining, wherein upon challenge of said mouse with an antigen to isolate cells comprising nucleic acid encoding human heavy chain variable region  to produce antibody or nucleic acid encoding said heavy chain variable region , but differ from claimed invention by not explicitly disclosing said antigen is comprised by a vaccine.  
However, prior to instant invention, Houtzager et al teach primary and booster immunization of mice using standard protocols (example 17). In order to assess its impact on VH repertoire size, diversity of VH family usage and V(D)J recombination after immunization, the transgenic mice are immunized with tetanus toxin Vaccine and VH sequence diversity of randomly picked clones from mice are compared with TT-immunized wt mice (see example 17).
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to assess impact on VH repertoire size, diversity of VH family usage and V(D)J recombination after immunization to combine the teachings of combination of references to immunize the mouse of Murphy, Stevens with a vaccine of Houtzager et al, with a reasonable expectation of success, to isolate cells from said mouse to assess impact on VH repertoire size, diversity of VH family usage,  at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because prior art of Houtzager explicitly reported use of vaccine to assess impact on VH repertoire size, diversity of VH family usage following immunization.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported immunizing the transgenic mouse with a vaccine to assess impact on VH repertoire size, diversity of VH family. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
 Applicants disagree with the rejection arguing that the recited homogenous transgenic mouse is capable of breeding with another said transgenic mouse to produce subsequent generation mice. Applicant argue that different methods for producing the same product are patentable. Applicant further assert the requirement of chimeric JC intron of the mouse comprises truncated JC intron (see page 11 of the argument). Applicants’ arguments have been fully considered, but are not found persuasive.
As an initial matter, it is noted that Examiner has indicated allowable subject matter that require positive recitation of the providing a transgenic mouse that is immunized with an antigen (claim 32), which patentably distinguishes the mouse disclosed in prior art of record followed by the step of isolation of an antibody from said mouse. Applicant re-iterates and rely on their previous arguments for obviousness rejection that have been discussed in previous office action. The arguments are substantially the same as those addressed in the foregoing response in previous office action.
In the instant case, the recitation of a process limitation in the claims, directed to the recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising a human/mouse chimeric J/C intron, , from which the nucleic acid encoding the human IgH variable region is thus-isolated (Claim 30), said mouse also being capable  to breed with another said mouse (Claim 30) is not viewed as positively limiting the claimed isolation of thus-isolated nucleic acid encoding the human IgH variable region from which the antigen-specific antibody, or antigen binding fragment thereof, comprising the human IgH chain variable region is thus-obtained. Absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, to wit, the thus-obtained nucleic acid and/or the thus-obtained antigen specific antibody comprising a human
immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, as it is
assumed that equivalent products, to wit, thus-obtained nucleic acid and/or thus-obtained antigen
specific antibodies or antigen binding fragments thereof, comprising a human immunoglobulin
heavy (IgH) chain comprising a human IgH chain variable region, are obtainable by multiple ways. The instant specification discloses that the thus-recovered nucleic acid molecule encoding
the human IgH chain variable region (Claim 30) may be a cDNA (para. 366 of the specification). Thus,
it is evident that the human/mouse chimeric J/C intron comprising truncated mouse JC intron of the transgenic mouse product-by process recitations, as recited in Claims 30, is simply not present in the thus recovered nucleic acid molecule encoding the human IgH chain variable region (Claim 30). Those ordinary skill in the art have long-recognized that intronic RNA is spliced out of/removed from primary RNA transcripts to thus-produce mRNA molecules from which the protein is thus-synthesized via translation of said mRNA molecules. Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g.
by cDNA cloning or PCR amplification (col. 24, line 10). Thus, the cDNA of Murphy et al
encoding the human IgH variable region is structurally indistinguishable from the instantly
recited nucleic acid encoding the human IgH variable region.
The van Dijk’s and Friedrich’s declaration is silent regarding any structural and/or functional difference to the thus-obtained antigen specific antibody, or antigen binding fragment thereof, encoded by the thus-isolated nucleic acid encoding the human IgH variable region created by the transgenic mouse of Claim 30. The extent of fertility of the homozygous mouse is not relevant to the production human/mouse chimeric IgH molecules comprising human VDJ regions and a mouse C region in response to antigen stimulation. The declaration fails to provide objective evidence that would clearly and objectively identify a nucleic acid encoding the human IgH variable region, to wit, a cDNA, that necessarily came from a mouse being capable to breed with another said mouse (Claim 30), as opposed to a cDNA encoding the human IgH variable region that is derived from a mouse of Murphy.
On pages 12-19 of the applicant’s argument applicant continue to argue that Murphy’s teachings of structural and potential functional differences between randomly integrated and non-randomly integrated chimeric IgH constructs, one of skill at the time of the invention could not have predictably extrapolated the effect on the VH repertoire of Tanamachi’ s abbreviated construct which is randomly integrated into the mouse genome to the effect of precise replacement of endogenous unrearranged mouse VH gene segments with unrearranged human VH gene segments at the full length endogenous mouse IgH locus, replete with all its control elements. Thus, the one of skill at the time of the invention could reasonably assume that the VH repertoire of mouse taught by Tanamachi may differ from the mouse. Applicant in part rely on the Bradley’s and van Dijk’s declaration to assert that one of skill at the time of the invention could not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the instant claims, from the functional properties displayed by a randomly integrated multiple copy transgene containing a chimeric IgH locus (see para. 7 of Bradley and para. 24 of van Dijk). Applicant concludes that given the structural differences between the chimeric IgH locus of the mouse taught by Murphy or Stevens or Tanamachi and the mouse of the instant claims, one of skill at the time of the invention could not have reliably predicted that the repertoire of rearranged human VDJ regions of the mouse taught by Murphy or Stevens or Tanamachi and the mouse of the instant claims would not differ from each other nor from the mouse of the instant claims. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument of relying on Bradley’s and van Dijk’s declaration, it is relevant to note each emphasize to the requirement to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". One of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream 3 ' to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). Wagner et al (Eur. J. Imunol. 24: 2672-2681, 1994, cited as evidence without relying on the rejection) taught wherein the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, HulgH configuration). Further, the recited human/mouse chimeric intron merely requires but a single or few nucleotides of human origin.  The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art.". Applicant has provided no objective evidence that the presence a single nucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin". 
In the instant case, neither the declaration nor the specification provides any objective evidence that the presence/absence of one or few nucleotide motifs of "human origin" at the
human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been
recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely
unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH
polypeptide. Rather, the structural domain of the endogenous mouse mu enhancer was
recognized by the ordinary artisan to be structurally distant from the 5' boundary of the J/C
intron (see, Tanamachi, Wagner and Aguilera et al, Figure 1).
Further, those of ordinary skill in the art immediately recognize that there are only two options when creating a chimeric human/mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Applicant should further note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). In the instant case, Tanamachi et al clearly disclose the methods by which to clone the chimeric IgH locus (Example 1), and screen the transgenic mice for antigen-specific antibody responses (Examples 2-3). Thus, it is unclear what the ordinary artisan would find to be so unpredictable or absolutely lacking any reasonable expectation of success. 
In response to applicant’s argument that random insertion could not be extrapolated, it is noted that Tanamachi clearly demonstrated the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). And thus, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi not suitable for combining with Murphy.
In response to applicant’s argument that none of the reference teaches JC intron is less than 2 kb, position of the chimeric J/C intron also appears technically insignificant, as such positioning would result from mere experimental variation during production of constructs to engineer Murphy mice. It is worth noting that the Eμ enhancer is naturally less than 2 kb downstream of the 3ꞌ-most JH gene segment in mice (see figure 1B, . If the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer (as taught by Murphy), a person of ordinary skill in the art would have known to position the chimeric junction in the J/C intron between the 3ꞌ-most JH gene segment and the Eμ enhancer, which would also be at a distance less than 2 kb downstream of the 3ꞌ-most JH gene segment. Additionally, it should be noted that instant specification discloses multiple positions for the chimeric junction in the J/C intron are acceptable (see para. 77 of the published application). Therefore, it is apparent that recitation of multiple acceptable junction positions, coupled with the lack of evidence attributing a technical effect to any of the junction positions further suggest the irrelevance of the recited chimeric junction location. 
In response to applicant’s argument that genome of the mouse disclosed in Murphy could not be chimeric intron comprising 12 nucleotide of human JC intron and remining truncated mouse JC intron (page 24-25 and 34 of applicant’s argument), it should be noted that this line of argument is to the extent applicant has argued that the JC intron in the mouse disclosed in Murphy is entirely mouse JC intron. It is in this context, those skill in the art that would recognize that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical (see previous office action). Therefore, analyzing the genome of entire mouse JC disclosed in Murphy or Murphy in view of Adam, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Murphy does neither forbid, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy merely disclose the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J or VJ region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al), entirely human JC Intron (Stevens,) or truncated (Tanamachi et al, Wagner or Morrison, previously made of record). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 On pages 18-29 of the applicant’s argument, applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
On pages 29-34 of the applicant’s argument, applicant continue to argue that method claims are not product by process claim. Applicant argues that as a result of the novel and non-obvious differences in the structure of the recombinant chimeric heavy and light chain loci at the genomic level of the recited transgenic mouse which encodes and subsequently generates the rearranged Vk region of the recited samples through recombination of an unrearranged human Vk gene segment with and unrearranged human Jk gene segment, the product (Vk region) generated by the implied process (rearrangement of recombinant genomic loci in the recited novel and nonobvious mouse) is also distinct from the prior art. That is, one of skill at the time of the invention would have reason to believe the heavy and light chain V regions generated by rearrangement of Applicant’s recited IgH or Ig locus comprising a truncated mouse JC intron would differ from that generated with a full mouse JC intron, based on at least the teachings of Murphy to preserve the entire mouse JC region. Without a knowledge of how to reliably predict the effect of chimeric Ig locus comprising a truncated mouse JC intron vs a full-length mouse JC intron on the genus of rearranged V regions generated at the respective endogenous Ig locus of the transgenic mouse. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rearranged Vk region of the recited samples through recombination of an unrearranged human Vk gene segment with and unrearranged human Jk gene segment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). To the extent applicant’s argument pertains to heavy chain V regions generated by rearrangement of Applicant’s recited IgH or Ig locus comprising a truncated mouse JC intron would differ from that generated with a full mouse JC intron, it should be noted that claims are broad and truncation of mouse JC intron merely require few nucleotides of human origin. Thus, analyzing the genome of entire mouse JC intron of mouse 129 disclosed in Murphy or Murphy in view of Adam, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. Applicant should note that Murphy, van Dijk Declaration both emphasize the requirement to use and/or retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1), Wagner et al (Figure 1, cited as evidence) and Aguilera et al (Figure 1B). Instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. Applicant has provided no objective evidence that the presence a dinucleotide, of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding di nucleotide of "mouse origin". Further, as discussed above it is evident that the human/mouse chimeric J/C intron of the transgenic mouse derived B-cell is a product-by process recitations, in Claims, is simply not present in the thus recovered nucleic acid molecule encoding the human IgH chain variable region from the B cell or hybridoma of the transgenic mouse. Those ordinary skill in the art have long-recognized that intronic RNA is spliced out of/removed from primary RNA transcripts to thus-produce mRNA molecules from which the protein is thus-synthesized via translation of said mRNA molecules. Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus may then be used as a source of DNA encoding the variable regions of human antibodies, whereby the variable region coding sequences may be isolated, e.g. by cDNA cloning or PCR amplification (see col. 24, lin es 1-12). Thus, the cDNA disclosed in Murphy et al encoding the human IgH variable region is structurally indistinguishable from the instantly recited thus-obtained nucleic acid encoding the human IgH variable region. The instant specification fails to disclose what nucleotide sequence, or subsequence thereof, of the murine J/C intron, other than the presence of the murine immune- globulin heavy chain intronic enhancer, Eμ, is critical to the production of the human/mouse chimeric IgH locus comprising human IgH variable region gene segments. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Withdrawn-Claim Rejections - 35 USC § 112
Claim 4 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to claim 4 deleting the phrase isolated biological sample obviate the basis of the rejection. 

Maintained-Obviousness type-Double Patenting
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9447177 and further in view of Stevens et al (USP 7605237, dated 10/20/2009 for the reasons of record. Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 177 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘177 using the method disclosed in the Stevens to produce antigen-specific antibody for the reasons of record.  
 Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147-148,153,155,169, 225, 245, 282, 343-344, 346-352, 353-356 of copending Application No. 13310431 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 431 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘431 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
. Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent no 9505827 (Application No. 13740727) and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007) for the reasons of record.  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘827 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘827 using the method disclosed in the Stevens to produce antigen-specific antibody.  
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent no 10165763. Although the claims at issue are not identical, they are not patentably distinct from each other. '763 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising that is used in the method claimed in the instant application. 
Claims  3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent no 9434782 (Application No. 14137902) for the reasons of record.   
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-12, 14-27 of copending Application No. 14040405 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the 405 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘405 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44  remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 6, 13-19, 22-29 of copending Application No. 14040427 for the reasons of record.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-13, 15-16, 18-22 of copending Application No. 14056434 for the reasons of record.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘700 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘700 using the method disclosed in the Stevens to produce antigen-specific antibody.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-23, 26-28, 32-48 of copending Application No.  14056707 for the reasons of record.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6, 8-12, 14, 18 of copending Application No. 14080630 and further in view of Murphy slides (2009, Welcome group presentation, 1-54) for the reasons of record. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16, 18-20, 23-25, 29-125 and 126 of copending Application No. 14818162 for the reasons of record. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24, 27-29, 40, 42-45, 57-61, and 63of copending Application No. 15016211.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘211. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101. Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘101. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372. Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘372. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 28-29 of copending Application No. 15214963.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348.
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969. Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘969. 
Claims 33-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353.  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘353. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 7-19, 22-23, and 26-29of copending Application No. 15360502. Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘502. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 21-22, 24-25 of USP 10064398. Although the conflicting claims are not identical, they are not patentably distinct from each other because method claims of instant applicant specifically use the transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in ‘398. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461 for the reasons of record. 
Claims 3-4, 6-7, 10, 13-15, 17, 23, 28-43 and 44 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9504236 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because mouse claimed in the ‘236 are specifically used in the method claimed in the instant application. Further, it would be obvious to use the mouse of ‘236 using the method disclosed in the Stevens to produce antigen-specific antibody.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus, the rejections are maintained.

Conclusion
No claims allowed. 
Claim 32 and claims dependent therefrom are free of prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neuberger et al (1983, EMBO J. 2:1373-1378) teach intron between JH gene segments and constant region genes (the J-C intron) contains a transcriptional enhancer.
Bradley et al (US Patent 6461818, dated 10/8/2002), Bruggemann et al (US Patent no 7932431, dated 04/26/2011), Green et al (Nature Genetics, 1994, vol. 7, pages 13-21), Pettersson et at., (Nature, 1990, 165-168) and Mills et al (Journal of Experimental Medicine, 1997, 845-858).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632